Case: 14-40698      Document: 00513012902         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-40698                              FILED
                                 Conference Calendar                      April 21, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL RISCAJCHE-SIQUINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-122-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Miguel Riscajche-Siquina
raises an argument that he concedes is foreclosed by United States v. Guerrero-
Navarro, 737 F.3d 976 (5th Cir. 2013), in which this court held that the
residential burglary offense analyzed therein constitutes the enumerated
generic crime of burglary of a dwelling and a crime of violence for purposes of
U.S.S.G. § 2L1.2(b)(1)(A). Guerrero-Navarro, 737 F.3d at 980. Accordingly,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40698   Document: 00513012902    Page: 2   Date Filed: 04/21/2015


                              No. 14-40698

the unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2